DETAILED ACTION
1.	This communication is in response to the preliminary amendment filed on 2/2/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claim 2 (renumbered as 1) is allowed.

Relevant documents
2.	The following documents are pertinent to applicant’s disclosure but do not constitute prior art.
	A.	US 2018/0239751 Durr et al. discloses using a given phrase to identify properties of an entity for retrieval via traversal of a knowledge graph. Durr however does not disclose at least (6) using property X of the bug collected in step (1) to form a property triple of the bug, wherein the property triple is (BugID, property, X), the property triple is used for further description of the bug information and is prepared for subsequent construction of a software bug knowledge graph; (7) extracting a domain feature for bug classification according to the property triple, and using the domain feature to promote a learning and training process of a classifier in a form of (BugID, NP1, VP, NP2, features); (8) performing the learning and training process with a semi-supervised support vector machine (SVM) classifier by using the extracted domain feature, and performing domain classification for the bug; and, (9) after labeling by the classifier, storing data of the labeled bug of each type in a visual database and generating the software bug knowledge graph.

	B.	US 2018/0307904 Patil discloses: classifying software defects using trained data and performing graph-theoretic analysis. Patil however does not disclose at least (4) constructing a relationship triple of the bug description information according to the dependency relationship between words and based on the NP and the VP extracted in step (2) wherein the constructed relationship triple 1s (NP1, VP, NP2), the bug description sentence usually comprises more than one relationship triple.


















 
Reasons for allowance
3.	The prior art does not teach or fairly suggest (1) scraping bug information in a related bug library, scraping a BugID, bug description information, and four main properties of platform, product, component and status in a bug report, and performing natural language processing, wherein the natural language processing mainly comprises steps of word segmentation and part-of-speech tagging; (2) identifying a noun phrase (NP), a verb phrase (VP), and a verb phrase with an open clausal complement (VVP) through regular expressions for phrase identification and according to part-of-speech tags of words in a sentence subjected to natural language processing; (3) performing dependency syntax parsing on the bug description information to find out a dependency relationship between specific "dependent" and "dominant" words, and extracting a grammatical structure in a bug description sentence; (4) constructing a relationship triple of the bug description information according to the dependency relationship between words and based on the NP and the VP extracted in step (2), wherein the constructed relationship 


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 12, 2022